DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the amendment filed 1/13/2021.  Claims 1-17 are currently pending in this application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claim 16, lines 2-3, “setting, first target gear setting” has been changed to - -setting, the first target gear setting- -, for claim consistency (see, for instance, claim 16, line 4, “the second target gear setting”).

	Claim 16, line 4, “minimum rotational determined” has been changed to - -minimum rotational speed determined- -, for claim consistency (see, for example, claim 16, line 5, “target minimum rotational speed”).

Claim 17, line 3, “wherein first target gear setting” has been changed to - -wherein the first target gear setting- -, for claim consistency (see, for instance, claim 17, lines 4-5, “the second target gear setting”).

	Claim 17, line 4, “minimum rotational determined” has been changed to - -minimum rotational speed determined- -, for claim consistency (see, for example, claim 17, lines 5-6, “target minimum rotational speed”).

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 1/13/2021, with respect to claims 1-17 have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 

Allowable Subject Matter
Claims 1-17 are allowed.
	Applicant’s arguments filed 1/13/2021 should be construed as forming the basis for reasons for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3659